                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


VALERIE HERRERA,

              Plaintiff,

v.                                                         No. 2:19-CV-00961-KRS-GJF

ANTHONY MANFREDI, a Deputy formerly
with the Lincoln County Sheriff’s Office,
in his individual capacity,

              Defendant.


      STIPULATED ORDER GRANTING DEFENDANT ANTHONY MANFREDI’S
     MOTION FOR ORAL ARGUMENT ON HIS RULE 12(b)(6) OPPOSED MOTION TO
           DISMISS PLAINTIFF’S COMPLAINT IN LIEU OF AN ANSWER

        THIS MATTER having come before the Court upon Defendant Anthony Manfredi’s

Motion For Oral Argument on His Rule 12(b)(6) Opposed Motion to Dismiss Plaintiff’s Complaint

in Lieu of an Answer, the Plaintiff giving her consent, and the Court being fully advised in the

premises, FINDS that the Motion is well-taken and should be granted.

        IT IS HEREBY ORDERED that Defendant’s Motion For Oral Argument on His Rule

12(b)(6) Opposed Motion to Dismiss Plaintiff’s Complaint in Lieu of an Answer is GRANTED.

Oral argument on Defendant’s Motion For Oral Argument on His Rule 12(b)(6) Opposed Motion

to Dismiss Plaintiff’s Complaint in Lieu of an Answer is set for February 6, 2020 at 10:30 a.m.

in the Picacho Courtroom of the United States Courthouse in Las Cruces.




                                            Honorable Kevin R. Sweazea
                                            United States Magistrate Judge
